Citation Nr: 1432265	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-41 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for bilateral shin splints.

5.  Entitlement to service connection for a liver disorder, including fatty liver.

6.  Entitlement to service connection for a sleep disorder, claimed as similar to insomnia.  

7.  Entitlement to service connection for a lumbar spine disorder.

8.  Entitlement to service connection for a cervical spine disorder.

9.  Entitlement to service connection for a skin disorder on the back.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., VA treatment records, are relevant to the issue on appeal and are not duplicative of the evidence in the paper claims file.  However, as such evidence was considered by the RO in its preparation of the April 2012 supplemental statement of the case, there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.

The issues of entitlement to service connection for headaches, hypertension, shin splints, a liver disorder, a lumbar spine disorder and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  The Veteran does not have a diagnosed sleep disorder, claimed as similar to insomnia, separate from his already service-connected psychiatric disability, that is etiologically related to his active service or any disability incurred therein.

3.  A skin disorder of the back is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  A separate sleep disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

3.  A skin disorder of the back was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2010 letter, sent prior to the initial unfavorable decision issued in April 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter further included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA) and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained, other than those discussed herein.  In this regard, the Board is remanding for additional records in regards to the claims not decided herein.  However, in regards to the Methodist Hospital records, the Veteran indicated that he received treatment there following his post-service motor vehicle accident (MVA).  His report of injuries from the MVA did not include for tinnitus, a sleep disorder or a skin disorder.  (April 26, 2010 and September 30, 2010 VA medical records).  Also, as to the most recent VA medical records, during his July 2012 Board hearing, the Veteran reported that he had been seen in the VA emergency room a couple of weeks prior for his tinnitus and that he may have a diagnosis of eczema, but was unsure.  Although those records were not associated with the claims file, the Board notes that the Veteran's claim turns on whether he has tinnitus and a skin disorder of the back due to service.  As will be discussed below, the March 2010 VA examiner found that the Veteran does not have tinnitus due to service.  Even finding that the Veteran currently has tinnitus, for which he receives treatment, he has not indicated that any sort of etiology determination supportive of his claim has been provided by a VA medical provider.  Additionally, even given a more recent diagnosis of a skin disorder of the back, there is no indication of a chronic skin disorder that started in service.  Indeed, the Veteran himself was unsure whether he had a diagnosed skin disorder and indicated that he did not believe that he had eczema.  As to more recent sleep disorder records, those of record consistently document that he has received treatment for such a disorder in conjunction with his service-connected psychiatric disability.  The Veteran has not indicated that he has received a separate diagnosis for a sleep disorder.  As such, the Board finds that the Veteran was not prejudiced by VA's failure to obtain such records.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In regards to the tinnitus claim, the Veteran underwent a VA examination in March 2010.  The VA examiner provided specific findings referable to the Veteran's alleged tinnitus sufficient for the Board to adjudicate such claim, including an opinion as to etiology.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding this issue has been met.  

In regards to the claim for a skin disorder of the back, the duty to assist under 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The claims file contains no competent evidence of such a disorder during service or credible reports of a chronic disorder since service.  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide that claim.  

As to the claim for a sleep disorder, sufficient evidence is of record to make a determination as to that matter.  An October 2011 VA examiner found that the Veteran's insomnia was a symptom of his service-connected psychiatric disability.  A February 2011 VA examiner similarly included insomnia as a symptom of the service-connected psychiatric disability.  There is no evidence of record that the Veteran has a separate diagnosis of insomnia not related to his service-connected psychiatric disability.  

Additionally, in July 2012, the Veteran received the opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during July 2012 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's in-service experiences that he alleges caused his skin disorder of the back (from the heat in Iraq) and tinnitus (noise exposure, including IEDs) was elicited.  The undersigned further explained to the Veteran that to receive service connection for a sleep disorder, he would need to contend that it is separate from his PTSD.  The Veteran indicated that he never considered whether or not it was separate from his PTSD, just that he could not sleep, and that his disorder was something more like insomnia.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the undersigned clarified with the Veteran that he was receiving treatment from the Dallas VA medical center.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

III.  Tinnitus Claim

The Veteran contends that he developed tinnitus in service, due to his exposure to noise from improvised explosive devices (IEDs) and rockets, but that he did not complain of it in service.  He also reported that he wore ear protection while deployed, but did not always have the opportunity to put them on, and that he had ringing of the ears at the moment of the IED explosion.  (July 2012 Board hearing).

The service treatment records note reports of tinnitus.  In his January 2005 post-deployment health assessment, the Veteran denied having ringing in his ears.  In his October 2006 post-deployment health assessment, he reported that he had ringing in his ears during that deployment.  In his pre-separation January 2007 report of medical history the Veteran denied having ear, nose or throat trouble and hearing loss.  However, the examiner subsequently clarified that the Veteran complained of tinnitus, only with loud noise.  Subsequently, in his February 2007 post-deployment health reassessment he denied ringing in his ears.  

In March 2010, the Veteran underwent a VA audio examination. The VA examiner noted the Veteran's complaints and in-service noise exposure, including from tanks, IEDs, mortars, rockets and gunfire.  The VA examiner also noted that following service the Veteran worked as a police officer.

At that time, the examiner determined that the Veteran did not have ratable hearing loss and did not demonstrate a significant hearing threshold shift while on active duty.  As to the claimed tinnitus, the examiner explained that "[s]ignificantly, the veteran did not report the presence of ringing in ears on post-deployment questionnaire completed in 2007, the year of ...separation."  Also, the VA examiner noted that during his separation examination, the Veteran's report of  tinnitus "when exposed to a loud noise is a normal response of the ear."  The VA examiner concluded that "[a]s no hearing threshold shifts occurred while on active duty, the claimed tinnitus is less likely as not the result of his military noise exposure."

The March 2010 VA examiner diagnosed the Veteran with recurrent tinnitus.  As such, the Veteran has a current diagnosis for that disorder.  However, the Board finds that the preponderance of the evidence is against finding that tinnitus is related to service.  

The Veteran contends that he has experienced recurrent tinnitus; that is, he experienced tinnitus in service and experienced additional episodes of tinnitus post-service.  Indeed, the Veteran reported tinnitus in his October 2006 post-deployment health assessment; however, in the January 2007 pre-separation report of medical history, the examiner clarified that the Veteran complained of tinnitus, but only with loud noise.  Additionally, in his February 2007 post-deployment health reassessment he denied ringing in his ears during that deployment.  Thus, the claim turns on whether the Veteran's current complaint of tinnitus post-service is due to the same in-service event that caused the in-service complaint of tinnitus.  

There is only one probative medical opinion of record.  The March 2010 VA examiner specifically found that the Veteran's tinnitus was less likely as not the result of his military noise exposure.  That VA examiner considered the Veteran's claims file and medical history in the report. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to that opinion.  Crucially, in so opining, the VA examiner was knowledgeable of the Veteran's in-service complaint of tinnitus and his military noise exposure but ultimately found that the Veteran's post-service complaints of tinnitus are due to stimuli separate and distinct from the in-service stimuli.  The VA examiner did not find that the Veteran's post-service tinnitus represented a continuing disease process of symptoms noted in service.  The Board cannot ignore a medical opinion supported by an adequate rationale and insert its own unsubstantiated medical conclusion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disorder disability etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The VA examiner specifically discussed the relevancy of the Veteran's report of tinnitus in service with loud noise and hearing evaluation findings, including threshold shifts.  

The weight of the probative evidence demonstrates that the Veteran does not have tinnitus due to service.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for tinnitus is denied.

IV.  Sleep Disorder

The Veteran contends that he has a sleep disorder, claimed as similar to insomnia, due to service.  He has reported that he has sleep difficulty, other than nightmares or thoughts of his experiences in Iraq.  Rather, he has difficulty falling asleep and cannot sleep comfortably.  (July 2012 Board hearing).  The Board notes that the Veteran is already service-connected for a psychiatric disability (PTSD, with major depressive disorder), with a 70 percent disability rating, and a total disability rating based on individual unemployability (TDIU).  

In the present case, in order to prevail under any of the applicable theories of service connection a claimant must establish that he has a current disability for which VA compensation is payable.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (defining a "disability," for VA rating purposes, as an impairment in earning capacity resulting from a diagnosed disease or injury, or the residuals thereof). No such current disability is evidenced as to the claimed sleep disorder, which the Veteran has characterized as similar to insomnia.  

The Board notes that the Veteran specifically denied having sleep problems in his January 2007 report of medical history, prior to his separation from service.  His service treatment records do not document any complaints of, or treatment for, a sleep disorder.  

Post-service, however, VA medical records document complaints of insomnia.  In a September 30, 2010 VA medical record, a VA medical provider found that the Veteran had insomnia, not otherwise specified, that was likely related to PTSD.  

VA medical records also generally list insomnia as part of the Veteran's past medical history.  (January 6, 2012 and March 31, 2011 VA medical records).  However, the VA medical records do not indicate that insomnia is a separate disorder from the service-connected psychiatric disability.  

In February 2011, the Veteran underwent a VA examination for PTSD.  At that time, the Veteran reported taking 30 to 45 minutes to sleep onset and a sleep duration of four to six hours, as well as nightmares two to three times a month.  The VA examiner found that symptoms of depression, included insomnia or hypersomnia.  

Hypersomnia is excessive sleeping or sleepiness.  See Dorland's Illustrated Medical Dictionary 888 (30th ed. 2003).  The Veteran did not make complaints of excessive sleeping or sleepiness during his February 2011 VA examination, or indeed prior to that examination.  As such, the examiner appears to have found that the Veteran had symptoms of insomnia as part of his service-connected major depressive disorder.

In October 2011, the Veteran underwent a TDIU VA examination.  At that time, the VA examiner again found that the Veteran had a major depressive disorder, which included symptoms of insomnia.  

The is no medical evidence of record supportive of finding that the claimed insomnia-like disorder is not simply a symptom of his service-connected psychiatric disability.  

As previously noted, the Veteran is already service-connected for a psychiatric disability (PTSD, with major depressive disorder).  While his claims file is replete with complaints of sleep problems and a history of insomnia, the probative medical evidence of record shows that such symptomatology is part of his already service-connected psychiatric disability.  

To the extent that the Veteran now professes to have a separate sleep disorder, the medical evidence does not indicate that such a diagnosis is warranted.  Indeed, the Board notes that the Veteran himself has indicated that he never considered whether or not his sleep disorder was a symptom of PTSD prior to filing the current claim.  (July 2012 Board hearing).

As previously discussed, the Veteran is service-connected for a psychiatric disability.  The service-connected psychiatric disability is rated under the General Rating Formula for Mental Disorders, and includes consideration of symptoms such as chronic sleep impairment.  See 38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.  Therefore, to grant a separate award of service connection for such sleep impairment, or for any other symptoms underlying the Veteran's service-connected psychiatric disability, would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2013) (directing that the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding, in pertinent part, that for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate VA's anti-pyramiding provisions, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions). 

Notwithstanding the rule against pyramiding, the Board recognizes that separate awards of service connection are permitted for distinct diagnoses, which have overlapping symptoms that warrant only a single assigned rating.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (noting that "two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  Thus, in determining whether a separate award of service connection is proper in this instance, the Board has relied on the findings of the February and October 2011 VA examiners, who each found that the Veteran's sleep impairment, including insomnia, were actually symptoms of the service-connected psychiatric disability.  

Notably, there is no medical evidence of record suggesting that the Veteran's sleep problems, including those claimed as similar to insomnia, are not a symptom of the service-connected psychiatric disability.  

To the extent that the Veteran contends he has a sleep disorder separate from his service-connected psychiatric disability, while competent to opine on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to translate his sleep symptoms into a clinical diagnosis separate from his psychiatric disability. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting that a layperson is competent to report on that of which he or she has personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). Accordingly, the Board finds that the Veteran's allegations of a separate sleep disorder, manifested by symptoms similar to insomnia, are outweighed by the probative medical evidence of record.  

The February 2011 VA examiner is a psychologist.  The October 2011 VA examiner similarly appears to be a psychologist, or at the very least is a Ph.D. qualified to perform a mental VA examination.  VA examiners are presumed to have the experience and training to diagnose, or rule out, disabilities.  Notably, neither VA examiner found that the Veteran's sleep disorder was not a part of his service-connected psychiatric disability.  The VA examiners' respective opinions are considered probative, as they are uncontroverted by any evidence of record, apart from the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

In sum, the Board finds that the preponderance of the evidence is against finding that the Veteran has a sleep disorder, claimed as similar to insomnia, distinct from his service-connected psychiatric disability.  It follows that there can be no valid claim for service connection in this case.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The Veteran's claim for service connection for a sleep disorder, claimed as similar to insomnia, is denied.  

V.  Skin Disorder of the Back

The Veteran contends that the skin disorder of the back manifested while he was in Iraq.  He reports that due to the heat and not being allowed to take off his vest, his back would get sweaty and "burning to the point that it hurt" and was a "burning itch".  He claims that every time he gets sweaty his back starts to itch and that his back is always itchy.  (July 2012 Board hearing).  

The Veteran's service treatment records do not document any complaints of, or treatment for, a skin disorder of the back.  They do document toe nail fungus (January 2007 separation examination) and one indication of a skin rash on the forehead (January 2004 Small Pox Vaccine Initial Note).  In his January 2005 post-deployment health assessment, the Veteran denied having skin diseases or rashes during his deployment.  In his October 2006 post-deployment health assessment, the Veteran denied developing skin diseases or rashes during that deployment.  His January 24, 2007 problem list did not include skin rash, other than in regards to the Veteran's toe nails.  In his February 2007 post-deployment health reassessment, the Veteran denied having skin disease or rashes related to his deployment.  

In his January 2007 report of medical history, the Veteran denied having skin diseases, other than his toe nail fungus.  The January 2007 separation examiner specifically found that the Veteran's skin was normal.  

The Veteran's post-service VA medical records do not document any complaints of, or treatment for, a skin disorder for years following his March 2007 separation from service.  In his initial January 26, 2010 VA medical record, the VA medical provider found that the Veteran's skin was warm with no rashes, lesions, ulcers, or infections.  At that time, the Veteran further specifically reported having no persistent skin rash.  In a September 30, 2010 record, the Veteran again denied having skin problems.

Subsequent VA medical records also document normal skin, without rashes.  (April 26, 2010 addendum, April 9, 2011).

The first and only post-service complaint regarding itching skin of record was in a January 6, 2012 VA medical record, almost five years following the Veteran's discharge from service.  At that time, the Veteran complained of a dry skin and itching breakout.  The VA medical provider diagnosed him with "dry skin" and recommended that the Veteran stop taking frequent hot baths and to use moisturizing soap and moisturizer.

The Board initially notes that the Veteran has a current skin diagnosis of dry skin.  The January 6, 2012 VA medical record was unclear as to whether the "dry skin" was on the Veteran's back.  However, the Board finds that even if it presumed that the "dry skin" was on the back or that the Veteran currently has any other skin disorder on his back, the preponderance of the evidence is against finding that it is related to service.  

In this regard, there is no record of complaints of, or treatment for, a skin disorder of the back, including dry skin, during service.  At most, there was documented foot fungus and one reported forehead rash.  Additionally, there is no documentation of complaints of, or treatment for, such a disorder for years following separation from service.  The first possible indication of such a disorder of record is the January 6, 2012 VA medical record.  

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, while the Veteran is competent to testify as to experiencing skin disorder symptoms during service and since such time, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.

In this regard, the Board observes that the Veteran's statements that he has experienced a chronic skin disorder of the back during and since service, in the form of itchiness and a rash, are inconsistent with the contemporaneous lay and medical evidence.  As indicated previously, his service treatment records are negative for any complaints, treatment, or diagnoses referable to a skin disorder of the back.  Moreover, although the Veteran reported having such a skin disorder while serving in Iraq, during service he repeatedly denied having any sort of skin disorder following his deployments.  (January 2005 and October 2006 post-deployment health assessments, February 2007 post-deployment health reassessment).  Furthermore, prior to his March 2007 discharge, in his January 2007 report of medical history, the Veteran specifically denied having skin diseases, other than his toe nail fungus. The January 2007 separation examiner specifically found that the Veteran's skin was normal.  The examiner further noted under identifying body marks, scars, tattoos, that the Veteran had tattoos on the arms, breasts and back - indicating that the examiner specifically looked at the skin of the Veteran's back.  However, the examiner did not find any skin diseases.

Those in-service and post-service medical records and statements carry far more weight, credibility and probative value than the recent lay statements.  See Curry, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now several years past.  See Cartright v. Derwinski, 2 Vet. App. at 25 (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Board finds that the Veteran's current statements as to experiencing a skin disorder of the back since service made in connection with his pending claim for VA benefits that he has experienced a skin disorder of the back since service are inconsistent with the contemporaneous evidence of record.  

The Board is cognizant that during his July 2012 Board hearing the Veteran repeatedly claimed that he did not seek treatment for his medical complaints during his deployments because doing so was looked down on by his superiors.  However, the Board notes that the Veteran denied problems in his service treatment records following his deployments, after he had returned to the United States.  Furthermore, that claimed explanation for his failure to report skin problems would not be relevant to his continued denial of skin problems in his service records made in connection with his discharge or post-service VA medical records.  

Furthermore, following service, there was no objective evidence of a skin disorder until January 2012.  Rather, the VA medical records following discharge document numerous reports by the Veteran, and findings by VA medical providers, of no skin disorders or rashes.  (January 26, 2010, September 30, 2010, April 26, 2010 and April 9, 2011 VA medical records).  The record thus demonstrates that although VA medical providers made specific inquiries as to whether the Veteran had any kind of post service skin disorders when providing general medical treatment, the Veteran specifically denied having any such problems.  Additionally, the Veteran did not make any sort of complaint regarding his skin to a medical provider until almost five years following his discharge form service.  The passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran's statements are the only evidence of record supportive of his claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed skin disorder of the back etiologically related to service, such a question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning a medical diagnosis of a skin disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The only medical diagnosis of record, despite years of both in-service and post-service evaluations of the skin and requests of information from the Veteran regarding the presence of a skin disorder, is the January 2012 diagnosis of  "dry skin".  

The weight of the probative evidence demonstrates that the Veteran does not have a current skin disorder of the back related to service.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  Service connection for a skin disorder of the back is denied.


ORDER

Service connection for tinnitus is denied.

Service connection for a sleep disorder, claimed as similar to insomnia, is denied.

Service connection for a skin disorder of the back is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Headaches, Lumbar Spine, Cervical Spine, and Bilateral Shins Claims

The Veteran reports that he did not have headaches prior to service, but that they increased in frequency following service.  He also claims that his lumbar spine started hurting following training that involved jumping from heavy expanded mobility tactical truck (HEMTT) in full gear.  He contends that his cervical spine disorder developed from wearing Kevlar and other gear, as well as, driving HEMTTs and bouncing around.  As to his shins, he indicates that he got shin splints from running in service.  (July 2012 Board hearing).

In March 2010, the Veteran underwent a VA examination for these claims.  Unfortunately, the VA examiner did not provide a reasoned medical opinion as to the etiology of these disorders.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain addendum opinions that addresses the Veteran's contentions in light of his documented in-service and post-service (including April 2010 and November 2011 motor vehicle accidents) medical history.

B.  Hypertension Claim

The Veteran essentially contends that he currently has hypertension secondary to service-connected psychiatric disability.  (July 2012 Board hearing).

The evidence of record is unclear as to whether the Veteran currently has hypertension.  A January 26, 2010 VA medical record documented a finding of "? hypertension".  A March 31, 2011 VA medical record does not document hypertension as one of the Veteran's current medical problems.  However, it also documents that the Veteran's medications includes: "PRAZOSIN...FOR PROSTATE OR BLOOD PRESSURE REDUCTION AS DIRECTED FOR PTSD-INDUCED SLEEP DISORDER, NIGHTMARES."  The Board finds that a VA examination is necessary to clarify whether the Veteran currently has hypertension, related to service or the service-connected psychiatric disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).




C.  Liver Disorder Claim

The Veteran contends that he currently has a liver disorder, characterized by a fatty liver, caused from the foods he ate during service.  (July 2012 Board hearing).  

During service, the Veteran appears to have had liver panels performed, but a diagnosis of a liver disorder is not of record.  (September 14, 2004 and July 22, 2005 service treatment records).  Following service, a September 30, 2010 VA medical record documents that the Veteran has a "fatty liver".  The Board finds that a VA examination is necessary to clarify whether the Veteran currently has a liver disorder related to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

D.  All Claims

As to all the claims, the most recent VA medical records associated with the claims file are from February 2012, from the Dallas VA Medical Center (VAMC).  The more recent VA medical records should be obtained and associated with the claims file.  

Also, the Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for his claimed disorders.  An April 2010 VA medical record documents that the Veteran reported receiving medical treatment from Methodist Hospital.  Also, in a May 2011 statement, the Veteran reported that while working as a police officer he was involved in a car crash and had a claim before the Texas Work Force Commission due to his injuries. After securing any necessary authorization from him, obtain all identified treatment records.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ/AMC should obtain VA treatment records from the Dallas VAMC, dated from February 2012 to the present.  All attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any non-VA healthcare provider, including records from Methodist Hospital and the Texas Work Force Commission.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his headaches, hypertension, bilateral shin splints, liver disorder and cervical and lumbar spine disorders.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have (or at any time between March 2007 to the present):
	(i) headaches 
	(ii) hypertension 
	(iii) right and/or left shin splints
	(iv) a liver disorder
	(v) a lumbar spine disorder and/or
	(vi) a cervical spine disorder?

b)  If the Veteran does have a diagnosis of (or at any time between March 2007 to the present):

(i) headaches, is it at least as likely as not related to the Veteran's active service?  The VA examiner should specifically consider the Veteran's report of an increased frequency of headaches following service.

(ii) hypertension, is it at least as likely as not related to the Veteran's active service OR was (1) caused or (2) aggravated by his service-connected psychiatric disability?  The VA examiner should specifically note consideration of the March 31, 2011 VA medication record of "PRAZOSIN...FOR PROSTATE OR BLOOD PRESSURE REDUCTION AS DIRECTED FOR PTSD-INDUCED SLEEP DISORDER, NIGHTMARES" and discuss its significance.  

If the examiner finds that any hypertension was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

(iii) right and/or left shin splints, is it at least as likely as not related to the Veteran's active service?  The VA examiner should note consideration of  (a) the Veteran's in-service diagnosis of shin splints and whether any current shin splints are related to that 2005 diagnosis and (b) his claim that his current shin splints are related to his having to run frequently in service.

(iv) a liver disorder, is it at least as likely as not related to the Veteran's active service?  The VA examiner should (a) explain the relevance of the Veteran's reported "fatty liver", (b) whether it is a disability, and (c) consider the Veteran's contention that he currently has a liver disorder due to the foods he ate in service.

(v) a lumbar spine disorder, is it at least as likely as not related to the Veteran's active service?  The VA examiner should consider the Veteran's report that his lumbar spine pain started hurting following training that involved jumping from a HEMTT in full gear.

(vi) a cervical spine disorder, is it at least as likely as not related to the Veteran's active service?  The VA examiner should consider the Veteran's claim that his in-service use of Kevlar and other gear, as well as, driving HEMTTs and bouncing around, caused his disorder.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his prior VA examinations.  An explanation for any opinion offered should be provided.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.   If the benefits sought are not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


